DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 08/24/2018. Claims 1-12 are pending in the case. Claims 1 and 7 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:

Step 2A Prong 1:
The claim recites a mental and/or mathematical process. The mental and/or mathematical process recited is: an MCMC framework-based sub-hypergraph matching method, comprising: constructing sub-hypergraphs that comprise a first sub-hypergraph located in an original image and a second sub-hypergraph located in an image to be matched; constructing a target function; constructing a target distribution function based on an MCMC framework; and constructing a Markov chain in the sub-hypergraph matching, and when Markov chain is balanced, outputting sub-hypergraph matching result according to the target function.
	The claim recites an abstract idea of a mental process and/or mathematical concept. See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Under the broadest reasonable interpretation, these limitations recite a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, 
	The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental and/or mathematical process. The mental and/or mathematical process recited is: priori knowledge parameters are obtained by learning, the method further comprising: adding the priori knowledge parameters to the target function.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental and/or mathematical process. The mental and/or mathematical process recited is: defining a state space Y in the MCMC framework, wherein each state y ∈ Y, the target 
    PNG
    media_image1.png
    80
    288
    media_image1.png
    Greyscale
 where Score(x) is hypergraph matching score, βTD(||f(y)||) is a priori knowledge parameter obtained by learning, β is a probability density, and D(||f(y)||) is an Euclidean distance of f(y), f(y) is a maximum value of the hypergraph matching score Score(x) in a current y state, and T is an annealing simulation value.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental and/or mathematical process. The mental and/or mathematical process recited is: in the step of Markov chain in the sub- hypergraph matching comprises defining a state transition kernel function: 
    PNG
    media_image2.png
    27
    200
    media_image2.png
    Greyscale
 where (mode) is a probability density for modes including: Random, Add, and Delete, wherein q(y,y’) is a probability distribution from the current state y to a next state y’.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

    PNG
    media_image3.png
    123
    344
    media_image3.png
    Greyscale

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The remaining claims 7-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-6 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental and/or mathematical processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or 

Claim Rejections - 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims n recites “X.” It is unclear how X. For the purpose of prior art analysis, Examiner assumes X.
Claims 7-11 limitations “sub-hypergraph constructing module,” “target function constructing module,” “target distribution function constructing module,” and “matching result output module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, and even if there were structure in the disclosure, there is no association between such structure and the function in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 recites the limitation “a matching result output module” in the first line. However, claim 7, from which claim 8 depends, also recites “a matching result output module,” such that it is unclear whether the module recited in claim 8 is a new module or is referring to the module recited in claim 7. 

Claim 9 recites the limitation “a target function constructing module” in in the first line. However, claim 7, from which claim 8 depends, also recites “a target function constructing module,“ such that it is unclear whether the module recited in claim 9 is a new module or is referring to the module recited in claim 7. For the purpose of prior art analysis Examiner assumes that the module in claim 9 is referencing the module with the same name in claim 7.

Claim 12 inherits the deficiencies outlined above with reference to claims 7 and 9-11 through its dependency on claim 11.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Lin et al. (Lin, Yuesong, Weiping Feng, and Huajie Chen. "Image Registration Based on Sparse Position Hypergraph Matching." In 2009 International Symposium on Computer Network and Multimedia Technology, pp. 1-4. IEEE, 2009, hereinafter Lin) in view of Fu et al. (Chinese Pat. App. Pub. No. CN-103218598-A, hereinafter Fu).

As to independent claim 1, Lin teaches:
A… sub-hypergraph matching method, comprising (Title and abstract):
constructing sub-hypergraphs that comprise a first sub-hypergraph located in an original image and a second sub-hypergraph located in an image to be matched (Page 2, left column, real images as nodes of graph. Then graph G2 ,G2' are built by used of the nodes geometric information. Simultaneously we use the nodes feature information to construct graph G1 ,G1'. And sparse position hypergraph is expressed as G2s ,G2s');
constructing a target function (Page 2, right side, equation 1, where D is a similarity measure function. In D is a relative entropy error measure function. Y means m×n inter-graph proximity matrix, and depicts the relationship between different nodes from different graphs. Section III.B, the construction of the proximity matrix. Thus, the constructing a similarity matrix Y maps on the claimed objective function and carrying out matching to obtain a matching result);….
Lin does not appear to expressly teach an MCMC framework-based; constructing a target distribution function based on an MCMC framework; and constructing a Markov chain in the sub-hypergraph matching, and when Markov chain is balanced, outputting sub-hypergraph matching result according to the target function.
Fu teaches an MCMC framework-based (Paragraph 78, adopts markov chain Monte-Carlo (MCMC) method); constructing a target distribution function based on an MCMC framework (Abstract, estimating the maximum value of the non-parameter probability density by using a Markov chain Monte Carlo method. Paragraph 78, adopts markov chain Monte-Carlo (MCMC) method to estimate the maximum value of nonparametric probability density); and constructing a Markov chain in the sub-hypergraph matching, and when Markov chain is balanced, outputting sub-hypergraph matching result according to the target function (Paragraph 42, , order configuration x obeys p (x) probability distribution, and has Markov property, its original state is x (0)={ x 1 (0), x 2 (0)..., x N (0), and satisfy p (x 1 (0), x 2 (0)..., x N (0))＞0. Paragraph 23, matching degree of weighing between current goal configuration and the input picture. Abstract, detecting the target by using the stochastic geometry model, judging whether the target exists in the tested image or not, ending and outputting a result that no target exists if no target exists, and processing the image by using the stochastic geometry model to obtain the detection result corresponding to optimal configuration and outputting the final detection position of the target if the target exists).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hypergraph matching of Lin to include the MCMC-based target matching of Fu to utilize a statistical model in the spatial statistics theory, avoid the influence of 

As to dependent claim 3, Fu further teaches priori knowledge parameters are obtained by learning, the method further comprising: adding the priori knowledge parameters to the target function (Paragraph 25, the priori of combining target structure makes up the priori item of model, and the relativeness of each base part is retrained. Paragraphs 28-33, the priori item that wherein makes up model adopts following method: 2.6.1, make up and to avoid penalty term energy U overlapping between the parts P1(x); 2.6.2, make up to encourage regularly arranged award item energy U between the parts P2(x); 2.6.3, make up and to avoid the isolated penalty term energy U that exists of parts P3(x); 2.6.4, the energy function of the above every correspondence of combination, the priori energy term of random geometry model is defined as: U p(x)＝U p1(x)+U p2(x)+U p3(x) （4）).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hypergraph matching of Lin to include the MCMC-based target matching of Fu to utilize a statistical model in the spatial statistics theory, avoid the influence of target partial information disappearance, and effectively solve relatively complex structure in a complex scene despite the accurate orientation problem (see Fu at paragraph 5).

As to independent claim 7, Lin teaches:
A device for… sub-hypergraph matching, comprising (Title and abstract):
a sub-hypergraph constructing module configured to construct sub-hypergraphs comprising a first sub-hypergraph located in an original image and a second sub-hypergraph located in an image to be matched (Page 2, left column, real images as nodes of graph. Then graph G2 ,G2' are built by used of the nodes geometric information. Simultaneously we use the nodes feature information to construct graph G1 ,G1'. And sparse position hypergraph is expressed as G2s ,G2s');
a target function constructing module configured to construct a target function (Page 2, right side, equation 1, where D is a similarity measure function. In D is a relative entropy error measure function. Y means m×n inter-graph proximity matrix, and depicts the relationship between different nodes from different graphs. Section III.B, the construction of the proximity matrix. Thus, the constructing a similarity matrix Y maps on the claimed objective function and carrying out matching to obtain a matching result);….
Lin does not appear to expressly teach an MCMC framework-based; a target distribution function constructing module configured to construct a target distribution function based on an MCMC framework; and a matching result output module configured to construct a Markov chain in sub- hypergraph matching, and when Markov chain is balanced, to output a sub-hypergraph matching result according to the target function.
Fu teaches an MCMC framework-based (Paragraph 78, adopts markov chain Monte-Carlo (MCMC) method); a target distribution function constructing module configured to construct a target distribution function based on an MCMC framework (Abstract, estimating the maximum value of the non-parameter probability density by using a Markov chain Monte Carlo method. Paragraph 78, adopts markov chain Monte-Carlo (MCMC) method to estimate the maximum value of nonparametric probability density); and a matching result output module configured to construct a Markov chain in sub- hypergraph matching, and when Markov chain is balanced, to output a sub-hypergraph matching result according to the target function (Paragraph 42, , order configuration x obeys p (x) probability distribution, and has Markov property, its original state is x (0)={ x 1 (0), x 2 (0)..., x N (0), and satisfy p (x 1 (0), x 2 (0)..., x N (0))＞0. Paragraph 23, matching degree of weighing between current goal configuration and the input picture. Abstract, detecting the target by using the stochastic geometry model, judging whether the target exists in the tested image or not, ending and outputting a result that no target exists if no target exists, and processing the image by using the stochastic geometry model to obtain the detection result corresponding to optimal configuration and outputting the final detection position of the target if the target exists).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hypergraph matching of Lin to include the MCMC-based target matching of Fu to utilize a statistical model in the spatial statistics theory, avoid the influence of target partial information disappearance, and effectively solve relatively complex structure in a complex scene despite the accurate orientation problem (see Fu at paragraph 5).

As to dependent claim 9, Fu further teaches a target function constructing module is configured to obtain priori knowledge parameters by learning, and to add the priori knowledge parameters to the target function (Paragraph 25, the priori of combining target structure makes up the priori item of model, and the relativeness of each base part is retrained. Paragraphs 28-33, the priori item that wherein makes up model adopts following method: 2.6.1, make up and to avoid penalty term energy U overlapping between the parts P1(x); 2.6.2, make up to encourage regularly arranged award item energy U between the parts P2(x); 2.6.3, make up and to avoid the isolated penalty term energy U that exists of parts P3(x); 2.6.4, the energy function of the above every correspondence of combination, the priori energy term of random geometry model is defined as: U p(x)＝U p1(x)+U p2(x)+U p3(x) （4）).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hypergraph matching of Lin to include the MCMC-based target matching of Fu to utilize a statistical model in the spatial statistics theory, avoid the influence of 

Allowable Over Prior Art
Claims 2, 4-6, 8, and 10-12 are allowable over the prior art. The following is a statement of reasons for the indication of the claims being allowable over the prior art: Lin teaches an image registration algorithm based on sparse position hypergraph matching in which assuming two feature sets P and P', two graph models G = (V, E, A) and G' = (V', E', A') are constructed. The matching between the graphs G and G' is made by finding a mapping between V -> V’ so that the correlation between edges e ∈ E and e' ∈ E' can be retained to the maximum extent. Feature extraction is carried out on input an image 1 and an image 2 to construct a hypergraph. A similarity matrix Y is then constructed, and used to obtain a matching result. Fu teaches automatically detecting a remote-sensing ground object target based on a stochastic geometric model. An image representative set is created and a
stochastic geometric model is constructed. A stochastic geometric model is incorporated into a Bayesian probability analysis framework to obtain the probability density distribution of a target at a specific location in the scene. A priori term of the model is constructed by combining the priori knowledge of a target structure, and a maximum value of a nonparametric probability density is estimated by using an MCMC method to obtain a monitoring result corresponding to an optimal configuration. However, the additional limitations of claims 2, 4, 8, and 10, are not taught or rendered obvious by the prior art of record. Claims 5, 6, 11, and 12, based on their respective dependencies, are also not taught or rendered obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Casey R. Garner/Examiner, Art Unit 2123